DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/21/2022 has been entered.

Status of Claims
Claim 1, and 3-6 are pending and under examination.
Claim 2 has been canceled.

Response to Amendment
The 112(f) claim interpretation set forth in the Final Rejection mailed on 12/20/2021 has been maintained. 
Considering applicants remarks received on 03/21/2022, the 112(b) rejections previously set forth in the Final Rejection have been overcome. However, new 112(b) rejections have been set forth.
Based on the amended claims and remarks received on 03/21/2022, the previous prior art rejection based on Sano has been modified to address the claim amendments and applicants remarks (see below).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

 “a sample setting information holding unit” in claim 3.

Claim element “a sample setting information holding unit” is a limitation that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. A review of the specification states [0058] “the calibrator setting information database 35d (an example of a sample setting information holding unit) is a database that holds information about a variety of calibrators”.  Furthermore, referring to 35d in figure 4, Applicant(s) show the calibrator setting information database within the storage unit 35.   Therefore, the Examiner is interpreting the corresponding structure of the “sample setting information holding unit” to be a memory, computer, storage unit, or equivalents thereof which are capable of storing a database. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, and 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1 lines 12-26 recite “an input unit configured to produce an input of a selected item of the plurality of items on the item selection screen, the selected item representing a type of a required sample on which measurement is to be performed, wherein the required sample comprises a calibrator or control corresponding to the selected item … determine whether or not the required sample is stored in the sample container array unit … in response to determining that the required sample is not arranged in the sample container array unit”.  However, in their remarks filed on 03/21/2022, applicant(s) state on pages 7-8 “we may consider the scenario where the operator would like to conduct a measurement.  The sample required for a measurement may be some Sample B, and the analyzer may “determine whether or not the required sample is stored in the sample-container array unit by referencing the availability information of the availability information table for each position in the sample container array unit” … The analyzer then may determine that Sample B is not present because information identifying Sample B is not present at any of the corresponding positions in the availability information table”.  In applicant(s) example, the required sample (i.e. Sample B) is a sample that is not loaded on the sample container array unit.  It is unclear to the examiner how the input unit is configured to input a required sample if the required sample is not loaded on the sample container array unit or registered in the availability information table.  How does the system recognize and input a sample which is not physically present?
Claims 3-6 are rejected based on further claim dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sano (US 2017/0328925; Pub. Date: Nov. 16, 2017; already of record), and further in view of Mori et al. (US 2017/0082591; Pub. Date: Mar. 23, 2017).

Regarding claim 1, Sano discloses an automatic analyzer configured to analyze samples (Sano; fig. 1, #100, [0031-0032]), the automatic analyzer comprising: 
a sample-container array unit having positions at which one or more containers each containing a sample are arranged (Sano; figs. 1 & 2, #102, #10, #11, #12, [0047]), 
wherein said one or more containers each have a barcode on a side surface (Sano; [0093]);
a bar code reader configured to read information from each barcode of the one or more containers (Sano; fig. 10, #124, [0093, 0136]); 
a measurement unit that measures amounts of components contained in samples of the sample-container array unit (Sano; fig. 1, #113, [0038]); 
a display unit (Sano; fig. 1, #118c, [0041]) configured to display an item selection screen depicting a plurality of items, each item of the plurality of items representing a type of sample (Sano discloses a screen for preparing a registration pattern; figs. 3A, 4, 5, [0075].  The registration pattern includes information that relates the position of a type of sample with a position number in the sample container array unit [0051, 0075]. Each registration pattern consists of blocks having a start position and end positions on the rack 102 which define a sample classification or sample type; [0079]); 
an input unit configured to produce an input of a selected item of the plurality of items on the item section screen, the selected item representing a type of a required sample on which measurement is to be performed, wherein the required sample comprises a calibrator or control corresponding to the selected item; (Sano discloses an input unit 118b and 118a; fig. 1, #118b, [0041, 0099], configured to input a calibrator from the calibration group among the plurality of groups 307; fig. 3C, #304, #305, #307, [0052, 0082]); 
an availability information table that holds availability information and at least part of the information read by the barcode reader, the availability information being information indicating whether each of the positions in the sample-container array unit is available (Sano discloses a table for allocation of detailed items such as QC and Control samples; fig. 3C, [0082].  The table displays an installation position number and corresponding QC or control sample installed therein, if applicable.  Positions displayed on the table that do not have a corresponding sample associated within them are therefore “available position”.  Accordingly, Sano discloses an availability information table that holds availability information.  Sano further discloses the barcode reader reads the specimen information and position information to register the samples in a registration pattern that associates the sample with an installed position; [0139].  The table for allocation of detailed items; fig. 3C, is a subset of data from the registration pattern; see fig. 3A in view of 3C.  Accordingly, the barcode reader stores information in the availability information table 3C); and 
a control unit (Sano; fig. 1, #120, [0042]) configured to:
update the availability information based on information read by the barcode reader from one or more barcodes on said one or more containers (Sano discloses the barcode reader reads the specimen information and position information to register the samples in a registration pattern that associates the sample with an installed position; [0139].  Accordingly, the registration pattern generated by the barcode reader comprises an updated availability information table 3C.);
determine whether or not the required sample is stored in the sample-container array unit by referencing the availability information of the availability information table for each position in the sample-container array unit (In the remarks made of record on 03/21/2022, applicants state on page 7 “determining whether a sample is in the sample-container array unit, the analyzer simply references the availability information table rather than re-scanning all of the containers at every position.  While the availability information table may be updated at times by a barcode scanner, the table itself can be used as the lookup reference instead of conducting a physical lookup every time the analyzer needs to check for the presence of an item.”.  In this case, Sano discloses the registration pattern produced from the scanned containers is displayed on the display unit 18 and thus, the operator can confirm the content; [0139].  Accordingly, a determination of whether or not the required sample is stored in the sample-container array unit is made by referencing the table shown in fig. 3C); and
in response to determining that the required sample is not arranged in the sample-container array unit by determining that the required sample is not specified in the availability information table (In the remarks made of record on 03/21/2022, applicants state on pages 7-8, “we may consider the scenario where the operator would like to conduct a measurement.  The sample required for a measurement may be some Sample B, and the analyzer may “determine whether or not the required sample is stored in the sample-container array unit by referencing the availability information of the availability information table for each position in the sample-container array unit”.  It is noted that applicants example does not include a Sample B in one of the example positions.  Accordingly, if a sample is not included when the availability information is updated based on information read by the barcode, then a determination is made that the required sample is not arranged in the sample container array unit and the registration pattern produced from the scanned containers would not include the required sample being specified in the availability table 3C): 
refer to the selected item and the availability information held in the availability information table (Sano discloses an item selection menu 304 corresponding to the availability information held in the availability information table 305; fig. 3C), 
specify a position among the positions in the sample-container array unit that are available at which a container of the one or more containers containing the required sample is to be arranged in accordance with a specified arrangement rule (Table 3C shows specified positions “1, 3, 4, 5, …, 10”, that are available for a required sample “QC-A, QC-B, QC-C” is to be arranged in accordance with a specified arrangement rule 307; [0082].  The detailed setting 307 being an arrangement rule specified by “blocks” having a starting position and an ending position which are used with regard to a type of specimen; [0138]), and 
cause the display unit to display information on the specified position in the sample-container array unit (Sano discloses the registration pattern is displayed on the display unit 118c, and thus, the operator can confirm the content; fig. 3C, “Pos. 1, Pos. 3, … Pos. 10”, [0139]), 
wherein the specified arrangement rule specifies that the containers are arranged in order of increasing item numbers (Sano discloses the specified arrangement of “blocks” have a starting position and an ending position which are ordered in increasing item number).
Sano does not disclose the specified arrangement rule specifies that the containers are arranged in order of increasing concentration.
However, Mori teaches the analogous art of an analyzer configured to analyze samples (Mori; fig. 1, #1, [0048]) comprising a measurement unit (Mori; fig. 3, #14, [0049]), a display unit (Mori; fig. 3, #16, [0049]), a control unit (Mori; fig. 3, #10, [0049]), and a required sample which comprises a calibrator (Mori; [0050]) wherein the required sample is arranged by measuring in an order of increasing concentration (Mori; [0050]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the specified arrangement rule of Sano to specify that the containers are arranged in an order of increasing concentration, as taught by Mori, because Mori teaches it is well-known and conventional in the art to prepare calibration curves by measuring reference solutions having known concentration in the order of increasing concentration; [0050].  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Sano and Mori both teach analyzers which require a measurement unit that require measurement to be performed on a calibrator.   
  
Regarding claim 3, Modified Sano discloses the automatic analyzer according to claim 1 above, further comprising a sample setting information holding unit that holds setting information on a plurality of samples (Sano discloses the control unit 120 can store a plurality of registration patterns; figs 3A, 4, 5, 6, & 7, [0010, 0052, 0075], the registration patterns configured to store setting information for each sample on the sample-container array unit), 
Wherein the arrangement rule is a rule in which the one or more containers containing a sample corresponding to the selected measurement content are arranged in an order in which data identifying samples of the one or more containers containing a sample are set in the sample setting information holding unit (The modification of the arrangement rule of Sano to include the configuration where samples are arranged in order of increasing concentration has previously been discussed in claim 1 above.  Sano further discloses each registration pattern comprises sample containers arranged such that data identifying samples are stored in each of the five registration patterns; figs 3A, 4, 5, 6, & 7, [0075, 0097-0098, 0105, 0110, 0125-0126]).  

Regarding claim 4, Modified Sano discloses the automatic analyzer according to claim 1 above, wherein the control unit causes the display unit to display the information on the specified position in the sample-container array unit by using text and a drawing (Sano; fig. 15, [0118]).  

Regarding claim 6, Sano discloses a non-transitory computer-readable recording medium storing a program for causing a computer to execute a procedure (Sano; figs 1 & 11, #118, #120, [0033, 0041-0042, 0050-0057]), the procedure comprising: 
in response to a barcode reader reading information from one or more barcodes on one or more containers each containing a sample, updating an availability information table that holds availability information and holds at least part of the information read by the barcode reader (Sano also discloses a table for allocation of detailed items such as QC and Control samples; fig. 3C, [0082].  The table displays an installation position number and corresponding QC or control sample installed therein, if applicable.  Positions displayed on the table that do not have a corresponding sample associated within them are therefore “available position”.  Accordingly, Sano discloses an availability information table that holds availability information.  Sano further discloses the barcode reader reads the specimen information and position information to register the samples in a registration pattern that associates the sample with an installed position; [0139].  The table for allocation of detailed items; fig. 3C, is a subset of data from the registration pattern; see fig. 3A in view of 3C.  Accordingly, the barcode reader stores information in the availability information table 3C), the availability information being information indicating whether each position of a plurality of positions in a sample container array unit is available (The table displays an installation position number and corresponding QC or control sample installed therein, if applicable.  Positions displayed on the table that do not have a corresponding sample associated within them are therefore “available position”);
displaying, on a display unit (Sano; fig. 1, #118c, [0041]), an item selection screen depicting a plurality of items, each item of the plurality of items representing a type of sample (Sano discloses a screen for preparing a registration pattern; figs. 3A, 4, 5, [0075].  The registration pattern includes information that relates the position of a type of sample with a position number in the sample container array unit [0051, 0075]. Each registration pattern consists of blocks having a start position and end positions on the rack 102 which define a sample classification or sample type; [0079]);
receiving an input of a selected item of the plurality of items on the item selection screen, the selected item representing a type of a required sample on which measurement is to be performed, wherein the required sample comprises a calibrator or control corresponding to the selected item (Sano discloses an input unit 118b and 118a; fig. 1, #118b, [0041, 0099], configured to input a calibrator from the calibration group among the plurality of groups 307; fig. 3C, #304, #305, #307, [0052, 0082]);
determining whether or not the required sample is stored in the sample-container array unit by referencing the availability information of the availability information table for each position in the sample-container array unit (In the remarks made of record on 03/21/2022, applicants state on page 7 “determining whether a sample is in the sample-container array unit, the analyzer simply references the availability information table rather than re-scanning all of the containers at every position.  While the availability information table may be updated at times by a barcode scanner, the table itself can be used as the lookup reference instead of conducting a physical lookup every time the analyzer needs to check for the presence of an item.”.  In this case, Sano discloses the registration pattern produced from the scanned containers is displayed on the display unit 18 and thus, the operator can confirm the content; [0139].  Accordingly, a determination of whether or not the required sample is stored in the sample-container array unit is made by referencing the table shown in fig. 3C); and
in response to determining that the required sample is not arranged in the sample-container array unit by determining that the required sample is not specified in the availability information table: (Sano; fig. 14, S1408, “No”, [0158]), 
refer to the selected item and the availability information held in the availability information (Sano discloses an item selection menu 304 corresponding to the availability information held in the availability information table 305; fig. 3C), 
specify a position in the sample-container array unit at which a container containing the required sample is to be arranged in accordance with a specified arrangement rule, (Table 3C shows specified positions “1, 3, 4, 5, …, 10”, that are available for a required sample “QC-A, QC-B, QC-C” is to be arranged in accordance with a specified arrangement rule 307; [0082].  The detailed setting 307 being an arrangement rule specified by “blocks” having a starting position and an ending position which are used with regard to a type of specimen; [0138]), and 
wherein the specified arrangement rule specifies that containers containing samples in the sample-container array unit are arranged in order of increasing item numbers (Sano discloses the specified arrangement of “blocks” have a starting position and an ending position which are ordered in increasing item number); and
display, on the display unit, information on the specified position in the sample-container array unit (Sano discloses the registration pattern is displayed on the display unit 118c, and thus, the operator can confirm the content; fig. 3C, “Pos. 1, Pos. 3, … Pos. 10”, [0139]).
Sano does not disclose the specified arrangement rule specifies that the containers are arranged in order of increasing concentration.
However, Mori teaches the analogous art of an analyzer configured to analyze samples (Mori; fig. 1, #1, [0048]) comprising a measurement unit (Mori; fig. 3, #14, [0049]), a display unit (Mori; fig. 3, #16, [0049]), a control unit (Mori; fig. 3, #10, [0049]), and a required sample which comprises a calibrator (Mori; [0050]) wherein the required sample is arranged by measuring in an order of increasing concentration (Mori; [0050]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the specified arrangement rule of Sano to specify that the containers are arranged in an order of increasing concentration, as taught by Mori, because Mori teaches it is well-known and conventional in the art to prepare calibration curves by measuring reference solutions having known concentration in the order of increasing concentration; [0050].  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Sano and Mori both teach analyzers which require a measurement unit that require measurement to be performed on a calibrator.   

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sano (US 2017/0328925; Pub Date: Nov. 16, 2017; already of record) and further in view of Mori et al. (US 2017/0082591; Pub. Date: Mar. 23, 2017). 

Regarding claim 5, modified Sano discloses the automatic analyzer according to claim 1 above, wherein the sample-container array unit is a turntable (Sano; figs. 1 & 2, #102, [0034]), and 
wherein the control unit causes the display unit to display a button on a screen depicting a drawing including information on a specified position on the turntable (Sano discloses an application button that prompts a corresponding registration pattern to be applied to the device; figs. 3A, 4, 5, 6, & 7, #306, #406, #506, #606, #706, [0099].  When the registration pattern is applied via the application button, a registration pattern information display unit is disposed on the screen which displays a drawing including information on a specified position on the turntable; fig. 15, [0118]).
Modified Sano does not teach the button being configured to cause the control unit to execute, when the button is clicked, operation of the turntable so that the specified position is moved to a front side of the turntable as viewed from a side of an operator, and the control unit performs control to move the turntable so that the specified position is located on the front side of the turntable.  
However, in another embodiment Sano discloses a button on a screen depicting a drawing including information a specified position on the turntable (Sano discloses identification members 1001a to 1001f that correspond to a start position of each block with regard to the type of the specimen; [0136], and when an instruction to start a block determination operation is transmitted to the control unit, the specimen rack is rotated to a front side to allow a barcode reader to identify the identification information associated with each identification member 1001a to 1001f; [0136]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the button of modified Sano in the first embodiment with the button configured to cause the control unit to execute operation of the turntable to rotate to a specified position, as taught by Sano in another embodiment, because Sano discloses the button causing rotation of the turntable to move to a specified position allows an operator to easily understand whether the blocks are arranged as intended when the blocks are registered; [0140].  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Sano discloses the button configured to rotate the turntable as another embodiment of the device.

Response to Arguments
Applicants arguments filed on 03/21/2022 have been fully considered.
 
The examiner thanks Attorney Miller for providing clarifying remarks on pages 6-9 of their arguments regarding the interview summary mailed on 03/14/2022.  Applicant(s) argue on page 8 that one advantage of the claimed invention over Sano is that by maintaining an availability information table, the use of the barcode scanner can be separated from the determination step.    Which is to say, the availability information table may be updated using a barcode scanner at an earlier time but referenced at a later time when conducting the present measurement which prevents having to re-scan all positions at the time of conducting a measurement.  Sano, by comparison, conducts determination directly with a barcode reader at the time the determination is needed.  Applicants further argue that Sano does not teach the use of an availability information table, Sano requires the physical rotation and scanning of all containers at the time of a determining step, which takes significantly longer than referencing an availability information table.  It is not that there are independent data sets, as summarized by the Examiner, but rather the use of a barcode reader and the determination step using an availability information table are separate steps in the claim invention.

In view of applicants clarifying remarks, the Examiner has modified the previous prior art rejection based on Sano with the understanding Applicant(s) provide on pages 6-9 of their remarks.  Specifically, applicants provide an example on pages 7-8: “when the claimed analyzer needs to determine whether a sample is in the sample-container array unit, the analyzer simply references the availability information table rather than re-scanning all of the containers at every position.  While the availability information table may be updated at times by a barcode scanner, the table itself can be used as the lookup reference instead of conducting a physical lookup every time the analyzer needs to check for the presence of an item … consider the scenario where an operator adds a sample in a container to Position Two, and the container is scanned by the barcode reader, which is used to update the availability information table … we may consider the scenario where the operator would like to conduct a measurement.  The sample required for a measurement may be some Sample B, and the analyzer may “determine whether or not the required sample is stored in the sample-container array unit by referencing the availability information of the availability information table for each position in the sample container array unit”.  In this example, the analyzer may reference the availability information for each position and not that Positions One, Three, Four, and Five are available, but Position Two has Sample A.  The analyzer then may determine that Sample B is not present because information identifying Sample B is not present at any of the corresponding positions in the availability information table.”  In this case, Sano discloses a table for allocation of detailed items such as QC and Control samples; fig. 3C, [0082].  The table displays an installation position number and corresponding QC or control sample installed therein, if applicable.  That is, Pos. 2 in fig. 3C has “QC-D” while Pos. 1, Pos. 3 … Pos. 10 do not have a sample associated with them.  The positions displayed on the table that do not have a corresponding sample associated within them are therefore “available position”.  Accordingly, Sano discloses an availability information table that maintains availability information.  Sano further discloses a barcode reader reads the specimen information and position information to register the samples in a registration pattern that associates the sample with an installed position; [0139].  The table for allocation of detailed items; fig. 3C, is a subset of data from the registration pattern; see fig. 3A in view of 3C.  Accordingly, the barcode reader stores specimen information and their corresponding position in the availability information table 3C, and positions that do not have a corresponding sample are “available”.  In the case of hypothetical Sample B, if a sample is not included when the availability information is updated based on information read by the barcode, then a determination is made that the required sample is not arranged in the sample container array unit and the registration pattern produced from the scanned containers would not include the required sample being specified in the availability table 3C.  Therefore, Sano discloses maintaining an availability table 3C, which can be referenced at a later time without the use of the barcode scanner when a hypothetical “sample B” has been added to the sample container array unit by an operator.


With respect to applicants arguments on pages 9-10 of their remarks towards the 112(b) rejection that it is unclear how it can be determined whether a required sample is stored in the sample-container array unit if there is no reference in the availability information to compare to.  Applicants argue this is simply a misunderstanding of the claimed steps – a lookup table can function in a number of ways.  A lookup table can also function such that, if there is not a particular item entry listed in the lookup table, and the lookup table is up-to-date to reflect the storage system, then said item can be interpreted as not being present physically in the system.  

The examiner is interpreting the claim language in light of the applicants remarks on pages 7-8 with respect to the scenario where the operator would like to conduct a measurement on Sample B which is not included in the sample-container array unit at the time of scanning by the barcode reader.   Accordingly, the examiner has withdrawing the 112(b) rejection and notes that if a hypothetical sample B is not included in the sample container array unit when the availability information is updated based on information read by the barcode, then a determination is made that the hypothetical sample B is not arranged in the sample container array unit and the registration pattern produced from the scanned containers would not include the required sample being specified in the availability table 3C of Sano.  

With regard to applicants arguments on page 10 towards the 112(b) rejection over the word “type”.  The examiner agrees with applicants remarks and has withdrawn the 112(b) rejection.

Applicants argue on pages 10-13 of their remarks towards the 103 rejection over claim 1 that Sano in view of Mori do not teach or suggest the amended claim language “specify a position among the positions in the sample-container array unit that are available at which a container of the one or more containers containing the required sample is to be arranged in accordance with a specified arrangement rule”.  Applicants argue that the Office Action remarks misapply the teachings of the prior art and that the registration pattern in Sano is present and does not updated based on what items are added to the rack.  Instead, the system of Sano aims to align the configuration of the rack with the preset registration pattern.  By comparison, the availability information table is updated based on positions that are actually available and based on items that are present.  The examiner agrees with applicants remarks and notes that the previous prior art rejection based on Sano has been modified in light of Applicants clarifying remarks.  Specifically, Sano discloses table 3C having specified positions “1, 3, 4, 5, …, 10”, that are available for a required sample “QC-A, QC-B, QC-C” to be arranged in accordance with a specified arrangement rule 307; [0082].  The detailed setting 307 being an arrangement rule specified by “blocks” having a starting position and an ending position which are ordered in increasing item number and are used for a type of specimen; [0138].  Sano further discloses a case where the barcode reader reads the specimen information and position information to register the samples in a registration pattern that associates the sample with an installed position; [0139].  Accordingly, the registration pattern generated by the barcode reader comprises an updated availability information table 3C based on what items are added to the rack.

Other References Cited
The prior art of made of record and not relied upon is considered pertinent to Applicant’s disclosure include:
Holley (US Patent No. 7,992,770) discloses a computerized specimen rack storage system that allows the user to scan barcode/labeled specimens and place them in the rack as directed by the computer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571) 272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        

/Benjamin R Whatley/Primary Examiner, Art Unit 1798